Citation Nr: 0422961	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for right hip 
disability.

4.  Entitlement to service connection for inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active duty service in the U.S. Army from 
January 1943 to February 1953 and from May 1953 to April 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 2000 and January 2002 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

During an August 2003 Board hearing at the RO, the veteran 
withdrew his appeal for service connection for a left 
shoulder disability.  The RO granted service connection for a 
left knee disability and left ear hearing loss in January 
2002, and granted service connection for tinnitus in January 
2003.  The Board finds that the only issues remaining on 
appeal are the four issues listed on the first page of this 
decision. 

In August 2004, the Board advanced the veteran's appeal on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2003).   

After reviewing the record, the Board believes that the 
psychiatric disability issue is best described as entitlement 
to service connection for an acquired psychiatric disability, 
to include PTSD. 

The psychiatric disability and hernia issues are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.




FINDING OF FACT

Arthritis of the cervical spine was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is arthritis of the cervical spine otherwise related to 
such service.


CONCLUSION OF LAW

Arthritis of the cervical spine was not incurred in or 
aggravated by the veteran's active duty service, nor may 
arthritis of the cervical be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the disabilities in question.  The discussions in the rating 
decision and statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the VCAA 
letters dated in October 2001 and June 2003, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
The Board notes that the October 2001 VCAA letter, addressing 
the PTSD claim, was sent to the appellant prior to the 
January 2002 rating decision which denied service connection 
for PTSD.  The VCAA notice was therefore timely regarding the 
PTSD claim.  

With regards to other issues of entitlement to service 
connection currently on appeal, in May 2000 the RO denied 
the claim for right hip disability and in January 2002 
denied the claims for arthritis of the cervical spine and an 
inguinal hernia.  Only after the May 2000 and January 2002 
rating actions were promulgated did the AOJ, in June 2003 
provide notice to the claimant regarding what information 
and evidence is needed to substantiate these claims, as well 
as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  

On the one hand, that the failure to provide the notice 
until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the appellant. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made 
by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
adverse determination for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because 
an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examinations dated in December 2001, December 2002 and 
November 2002.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Except for the 
actions outlined in the remand section of this decision, no 
further action is necessary to assist the claimant with the 
claims.

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and psychoses, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Arthritis of the Cervical Spine

The veteran claimed during his August 2003 hearing that he 
was treated for a cervical spine disability in service during 
the late 1950s; however, he testified that the didn't 
remember a specific neck injury during service.  Service 
medical records are negative for any cervical spine 
disabilities.  The March, June and November 1967 retirement 
examinations evaluated the veteran's neck and spine as 
normal.  The first post-service VA medical records indicating 
a neck disability are dated in November 1971, over 3 years 
after the veteran was separated from service.  A November 
1971 clinical record is to the effect that the veteran 
reported having neck discomfort for the previous 6 months.  A 
radiological finding showed the veteran had degenerative 
spondylolysis at the C5-6 level with anterior and posterior 
spurring.  The foraminal spaces on the right and left were 
narrowed approximately 10% to 15%.  VA medical records dated 
August 1977 revealed that there was old moderate narrowing of 
the sixth cervical interspace with hypertrophic arthritic 
spurring.  A VA record dated June 2002 showed the veteran was 
diagnosed with degenerative disc disease of the cervical 
spine.  

In addition to the fact that there is no medical evidence 
that the veteran acquired arthritis of the cervical spine in 
service or that it was manifested in the first post-service 
year, there is no medical evidence relating arthritis of the 
cervical spine to service.  In sum, all of the competent 
(medical) evidence weighs against a finding that the 
veteran's arthritis of the cervical spine is service-
connected.  

In making the above determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for arthritis of the 
cervical spine is not warranted.  To that extent, the appeal 
is denied.


REMAND

With regard to the PTSD, right hip disability and inguinal 
hernia issues, the Board finds that further development is 
necessary to ensure a proper record to allow for informed 
appellate review. 

The record includes a March 2002 psychological assessment 
with an Axis I diagnosis of PTSD, and the examiner (a 
psychologist) referred to the veteran's war memories as 
stressors.  However, the examiner who conducted a VA 
examination in December 2002 reported that the veteran does 
not meet the full diagnostic criteria for PTSD.  This VA 
examiner (also a psychologist) reported an Axis I diagnosis 
of major depression without psychotic features.  
Significantly, the VA examiner commented that the depressive 
disorder appeared in some part to be a reaction to painful 
memories of combat.  The Board believes further medical 
clarification is necessary with regard to the psychiatric 
disability issue. 

The remaining two issues have been described during the 
claims process as entitlement to service connection for right 
hip disability and for an inguinal hernia.  However, after 
reviewing the overall record, the Board cannot help but 
wonder whether there is some confusion due to the 
descriptions used by the veteran.  The service medical 
records do include a number of records documenting a right 
thigh muscle hernia, and it would seem that clarification is 
necessary to ascertain if the veteran is in fact referring to 
the right thigh muscle hernia when he refers to his right hip 
disability.  The Board also notes that the other issue is 
described as entitlement to service connection for an 
inguinal hernia, although the report of a November 2002 VA 
examination refers to a ventral hernia and sets forth history 
apparently given by the veteran that he has had this ventral 
hernia since he left the military in 1968.  Clarification 
also seems appropriate with regard to this issue. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should take appropriate 
action, to include requesting information 
from the service department if necessary, 
to formally determine for the record 
whether the veteran engaged in combat. 

3.  The RO should contact the veteran and 
his representative and request 
clarification as to:
     a) whether the veteran is claiming 
an inguinal hernia or a ventral hernia.
     b)  whether the veteran is claiming 
a right hip disability or a right thigh 
muscle hernia.

4.  After receiving clarification from 
the veteran or his representative 
regarding the issues currently described 
as service connection for right hip 
disability and for inguinal hernia, the 
RO should determine whether the issues 
should be redescribed and, if so, whether 
additional development, to include 
additional VA examination(s), is 
necessary.  If so, such additional 
development should be accomplished. 

5.  The veteran should be scheduled for a 
VA psychiatric examination, by a 
psychiatrist if possible, to ascertain 
the nature of any current acquired 
psychiatric disability and any 
relationship to service.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Further, when requesting the examination, 
the RO should inform the examiner as to 
whether it has determined that the 
veteran engaged in combat.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current acquired 
psychiatric disability is causally 
related to the veteran's active duty 
service (to include combat if the RO has 
determined that the veteran did engage in 
combat). 

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



